PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/150,662
Filing Date: 10 May 2016
Appellant(s): Wang, Ruomiao



__________________
Christopher R. Rhodes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/29/2021.





(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7, 9, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0134904) in view of Panse (US 2009/0110919) and alternatively in further view of Gansen (US 2014/0174849).
Regarding claims 1 and 11, Wang discloses articles including fiber reinforced thermoplastic polymer core layer comprising reinforcing fibers and a thermoplastic polymer and a method of making the core layer (abstract) wherein the core of the composite article can include reinforcing materials such as fibers (Paragraph 60; equivalent to a plurality of reinforcing fibers), the fiber being added with thermoplastic powder particles (Paragraph 62; equivalent to a thermoplastic material), the method comprising agitating the reinforcing fibers and thermoplastic powder for a sufficient time to form a dispersed mixture of the reinforcing fibers and thermoplastic powder in the aqueous foam (Paragraph 62; equivalent to combining a thermoplastic material and reinforcing fibers in an aqueous mixture to form an agitated aqueous foam), laying down the dispersed mixture on any suitable support structure such as a wire mesh (Paragraph 62; equivalent to disposing on a wire support), and the water can be evacuated through the support structure to form a web (Paragraph 62), and the web can be dried and heated above the softening temperature of the thermoplastic powder (Paragraph 62; equivalent to heating to a first temperature above the melting point of thermoplastic material), the core having a porosity of between 5% to about 95% by volume (Paragraph 62), and the web is heated above the softening temperature of the thermoplastic resins in the core layer to substantially soften the plastic materials and is passed through one or more consolidation devices thereby forming a fully consolidated web having less than about 5% void content and have an open cell structure (Paragraph 63; equivalent to compressing the formed web provides a porous core layer comprising open cell structures after compression of the formed web).
Additionally, Wang discloses the core of the composite article can include reinforcing materials such as powders, particles or other material that can increase the overall strength or impart a desired mechanical property to the core material (Paragraph 60) and the exact thickness of each of the layers may vary depending on the desired final properties of the article (Paragraph 67). Furthermore, it is noted that the method as disclosed in Paragraph 62-63 does not contain molding.
However, Wang is silent as to the porous core layer comprising expandable graphite material, heating so that there is substantially no lofting of the expandable graphite material trapping the expandable material in open cell structures of the heated web, compressing the web to a thickness of no more than 4 mm, and the thermoplastic composite article providing a sound absorption coefficient in a pre-lofted state of at least 0.2 at 2400 Hz as tested by ASTM E1050 dated 2010 when the core layer is no more than 4 mm thick.
It would have been obvious to said skilled artisan to have formed the core layers to no more than 4 mm thick because modified Wang suggests varying the thickness of the core layer to achieve a desired final property of the article (Paragraph 67). A change in size and shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04(IV)). 
Panse teaches a method for producing burn protective materials (title, abstract) comprising a polymer resin-expandable graphite mixture produced without causing substantial expansion of the expandable graphite (Paragraph 24), the expandable graphite particles may be blended with a dissolved polymer, wherein the solvent is removed after mixing (Paragraph 24), wherein the expandable graphite is blended with a hot melt polymer at a temperature below the expansion temperature of the graphite and above the melting temperature of the polymer (Paragraph 24), wherein the polymer resin may a thermoplastic having a melt temperature between 50-250 °C (Paragraph 22), and the expandable graphite expands upon heating to 280 °C (Paragraph 4), wherein the expandable graphite flakes are uniformly dispersed in the resin (Paragraph 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of mixing expandable graphite particles with a dissolved polymer as in Panse to the step of forming a dispersed mixture reinforcing fibers and thermoplastic powder in an aqueous foam as in Wang because (a) Wang suggests adding powders or particles to add a desired mechanical property to the core material (Paragraph 60); (b) adding the expandable graphite particles would make the core material flame resistant and reduces the afterflame of the material (Panse; Paragraph 4). Additionally, it would have been obvious to said skilled artisan to have modified step of heating the softening mixture above the softening temperature of Wang to not cause substantial expansion of the expandable graphite as in Panse in order to form achieve the predictable result of expanding the core material when exposed to a flame (Panse; Paragraph 33) thereby increasing the flame resistance and reducing the afterflame (Panse; Paragraph 4). 
Regarding the claim limitation “trapping the expandable graphite is present in the open cell structures of the web” and “wherein the thermoplastic composite article comprises open cell structures formed from the reinforcing fibers and the thermoplastic material after compressing the formed web, and wherein the expandable graphite material is present in the open cell structures in a substantially uniform distribution from a first surface to a second surface of the thermoplastic article,” the instant specification describes “expandable graphite material dispersion can be substantially homogeneous or substantially uniform from a first surface to a second surface of the prepreg [by]…mixing…until the dispersion comprises substantially homogeneous or substantially uniform mixture of the expandable graphite materials, the thermoplastic materials, and the fibers in the dispersion (see Paragraph 59). Since modified Wang teaches an open cell structure (Paragraph 63) and mixing the mixture of the reinforcing fibers and thermoplastic powder in the aqueous foam with expandable graphite to form a uniform dispersion (Panse; Paragraph 62), which is substantially identical to the process as instantly claimed and disclosed, and uses substantially the same composition as instantly claimed, the resultant structure of the porous thermoplastic polymer core will necessarily contain the expandable graphite in the open cell structure. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identically or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (see MPEP 2112.01(I)).
Regarding the claim limitation “the thermoplastic composite article providing a sound absorption coefficient in a pre-lofted state of at least 0.2 at 2400 Hz as tested by ASTM E1050 dated 2010 when the core layer is no more than 4 mm thick” since modified Wang forms the core using a substantially identical process as instantly claimed, and uses substantially the same composition as instantly claimed, the resultant porous thermoplastic polymer core will necessarily have the physical property of having a sound absorption coefficient of at least 0.2 at 2400 Hz as tested by ASTM E1050 dated 2010 when the porous core layer is no more than 4 mm thick. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identically or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (see MPEP 2112.01(I)). 
If modified Wang is not considered to teach “the thermoplastic composite article providing a sound absorption coefficient in a pre-lofted state of at least 0.2 at 2400 Hz as tested by ASTM E1050 dated 2010 when the core layer is no more than 4 mm thick,” then Gansen teaches a method of using expandable graphite for increasing sound absorption within a sound absorption foam material foamed with the expandable graphite (abstract), wherein the expandable graphite when used as an additive improves sound absorption across a wide spectrum of frequencies (Paragraph 10), wherein the expandable graphite is capable of efficiently absorbing sound energy without an expansion occurring, which would be undesirable on account of the great volume expansion (Paragraph 14), the expandable graphite having an initiation temperature of preferably more than 250 °C so that the foam must not expand either during production or in use (Paragraph 17) and is mixed into the foam before the mass is foamed up (Paragraph 27), wherein foam is open-cell in the core region at least having a density of not less than 120 g/l and an inclusion of not less than 5 parts by weight of expandable graphite (Paragraph 36), the expandable graphite content is aligned with the density of the foam and adjusted such that the sound-absorbing foam evinces an improvement in the sound absorption degree measured at 2000 Hz (Paragraph 39). Furthermore, Gansen teaches that the foams containing the expandable graphite (Examples 2-6, 8-12, and 14; Table 1) have increased sound absorption at a frequency of 2000 Hz (Table 1) and that density has a profound influence on sound insulation properties (Paragraph 21). 
Alternatively, if the web of modified Wang is not considered to have the claimed sound absorption coefficient, it would have been obvious to said skilled artisan to change the density of the foam to obtain various amounts of sound absorption because (a) Gansen teaches that density has a profound influence on sound insulation properties (Paragraph 21) and (b) it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding claim 2, modified Wang discloses the article can be used as a building panel (Paragraph 55), wherein the method as disclosed in Paragraph 62 does not contain molding.
Regarding claims 3-4, modified Wang discloses that the exact thickness of each of the layers may vary depending on the desired final properties of the article (Paragraph 67). 
However, modified Wang does not explicitly teach configuring a thickness of the thermoplastic to be no thicker than 3.5 mm or no thicker than 2 mm while providing the sound absorption coefficient of at least 0.2 at 2400 Hz as tested by ASTM E1050 dated 2010.
It would have been obvious to said skilled artisan to have formed the core layers to no more than 2 mm thick because modified Wang suggests varying the thickness of the core layer to achieve a desired final property of the article (Paragraph 67). A change in size and shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04(IV)). Since modified Wang discloses the method steps as recited, the web produced will provide a sound absorption coefficient of at least 0.2 at 2400 Hz as tested by ASTM E1050 dated 2010 when the core layer is no more than 2 mm thick. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (see MPEP 2112.01). 
Regarding claims 5-6, modified Wang discloses that the web can be cooled and pressed to a predetermined thickness and cooled to produce a polymer core layer (Paragraph 62). 
Regarding the claim limitation “compressing…to a thickness of less than 4 mm” and “compressing to a thickness of less than 2 mm” since modified Wang discloses that the web is pressed to a predetermined thickness (Paragraph 62), and that the thickness can be varied to achieve a desired final property (Paragraph 67), it would have been obvious to said skilled artisan to have changed the shape of the web to be less than 2 mm. A change in size and shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04(IV)).
Regarding claim 7, modified Wang discloses a core (420) and a frim (410) disposed on a first surface of the core (see Fig. 4), wherein the frim may be a single scrim (Paragraph 67).
Regarding claim 9, modified Wang discloses that the core layer can include about 20% to about 80% by weight fibers (Paragraph 61), suitable fibers include glass fibers (Paragraph 61) and that the expandable graphite is present from 5 to 50 weight percent (Panse; Paragraph 25) the balance being thermoplastic material (Paragraph 62; no other components are added to the aqueous foam other than thermoplastic powder particles, fibers, and expandable graphite (as modified above)).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 12, modified Wang discloses passing the passing the plastic material through one or more consolidation devices, for example calendaring rolls (Paragraph 63) to press the web to a predetermined thickness (Paragraph 62) of 4 mm (as above in claim 11).
Regarding claim 13, modified Wang discloses that the foam is agitated for a sufficient time to form a dispersed mixture (Paragraph 62) wherein the expandable graphite flakes are uniformly dispersed in the resin (Panse; Paragraph 62) the reinforcing materials such as powder and particles are present homogenously throughout the core (Paragraph 60). 
Regarding claim 15, modified Wang discloses that an additional layer is disposed after passing the composite through a laminator or heated rollers to compress the article (see Example 2 and 3).
Regarding claim 16, modified Wang discloses that the exact thickness of each of the layers may vary depending on the desired final properties of the article (Paragraph 67). 
However, modified Wang does not explicitly teach configuring a thickness of the thermoplastic to be no thicker than 2 mm while providing the sound absorption coefficient of at least 0.2 at 2400 Hz as tested by ASTM E1050 dated 2010.
It would have been obvious to said skilled artisan to have formed the core layers to no more than 2 mm thick because modified Wang suggests varying the thickness of the core layer to achieve a desired final property of the article (Paragraph 67). A change in size and shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04(IV)). Since modified Wang discloses the method steps as recited, the web produced will provide a sound absorption coefficient of at least 0.2 at 2400 Hz as tested by ASTM E1050 dated 2010 when the core layer is no more than 2 mm thick. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. See MPEP 2112.01. 
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0134904) in view Panse (US 2009/0110919) and alternatively in further view of Gansen (US 2014/0174849) as applied to claims 7 and 11 above, and further in view of Cao et al. (US 2011/0147119).
Regarding claims 8 and 14, modified Wang discloses the method as discussed above with respect to claims 7 and 11, wherein an additional layer (430) on a second opposite surface (see Fig. 4), wherein the additional layer may be a scrim (Paragraph 67) which can be attached using an adhesive (Paragraph 7), wherein the expandable graphite has layers (Gansen; Paragraph 15; interpreted as a layered sheet structure), which is present in the open-cell in the core region (see rejection above). Modified Wang discloses that the frim may be laminated onto the web and then passed through the nip of a set of heated roller (Paragraph 66). Additionally, modified Wang discloses that a goal of the invention is to use a frim that can be effective to prevent substantial sag of the article during a forming operation (Paragraph 71).
However, modified Wang does not explicitly teach that at least one of the scrim and the additional scrim comprises an open cell structure.
Cao teaches an acoustical building panel including a porous nonwoven scrim (abstract) wherein scrims of low air flow resistance and high porosity are used to make laminated acoustical panels to improve the humidity sag performance of the panel and to reduce the loss in sound absorption caused by adhesives and coated scrim (Paragraph 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a scrim of low airflow resistance and high porosity as in Cao for the additional layer or frim layer of modified Wang because (a) Wang suggests preventing substantial sag of the particle curing forming operation, (b) the addition of the scrim to laminated acoustical panels improve the humidity sag performance (Cao; Paragraph 21), and (c) the addition of the scrim reduces the loss in sound absorption caused by adhesives (Cao; Paragraph 21).
Regarding the claim limitation “maintain the sound absorption coefficient in the pre-lofted state of at least 0.2 at 2400 Hz as tested by ASTM E1050 dated 2010 when the core layer is no more than 4 mm thick and in the presence of the open cell structure scrim,” since modified Wang discloses the method steps as recited, and the structure of the article as claimed (core layer with an open cell structure scrim) the laminate produced will provide a sound absorption coefficient of at least 0.2 at 2400 Hz as tested by ASTM E1050 dated 2010 when the core layer is no more than 4 mm thick. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. See MPEP 2112.01. 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0134904)  in view Panse (US 2009/0110919) and alternatively in further view of Gansen (US 2014/0174849) as applied to claims 9 and 11 above, and further in view of Yao et al. (US 2019/0061313) and Tamashausky (“Heat aging of 3393 expandable flake graphite”).
Regarding claims 10 and 20, modified Wang discloses the method as discussed above with respect to claims 9 and 11.
However, modified Wang does not explicitly teach the expandable graphite material having a carbon content of at least 85%, a moisture content of less than 1% by weight, a sulfur content of less than 4% by weight, an expansion ratio of less than or equal to 270:1 cc/g, and a pH range of 5-10.
	Yao teaches a construction board comprising a foam layer (abstract), wherein expandable graphite is included within the matrix of the foam core of the construction boards (Paragraph 10, 12) having a carbon content of at least 85% (Paragraph 36), a sulfur content in the range of 2.6% to 5% (Paragraph 37), an expansion ratio of 20:1 to about 450:1 (Paragraph 38), a pH of about 5 to 10 (Paragraph 39). Yao further teaches commercially available examples of expandable graphite (Paragraph 33).
Ramashausky teaches different grades of expandable graphite (Table 2, Page 8-10) wherein grade 3335 has a carbon content of greater than 85%, moisture content of 0.9%, sulfur content of 3.2%, expansion ratio of 270:1 cc/g, and pH range of 5-10. It is noted that grades 3570, 3558, and 3626, also meet the claimed ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the expandable graphite with the claimed composition as in Yao or Ramashausky as the expandable graphite in modified Wang because (a) the expandable graphite used by Yao imparts improve properties such as improved fire resistance (Ramashausky; Paragraph 10), and (b) “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” and “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put the last opening in a jig-saw puzzle” (see MPEP 2144.07).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0134904)  in view Panse (US 2009/0110919) and alternatively in further view of Gansen (US 2014/0174849) as applied to claim 11 above, and further in view of Yang (US 2016/0332675).
Regarding claims 17-18, modified Wang discloses the method as discussed above with respect to claim 11.
However, modified Wang is silent as to coupling the thermoplastic article to a second thermoplastic article, wherein the second thermoplastic article having the same composition as the thermoplastic article, and can have the same thickness or a different thickness. 
Yang discloses a thermoplastic article comprising a porous core layer comprising a plurality of reinforcing fibers and a thermoplastic material (abstract) wherein one or more prepregs or cores can be coupled to each other (Paragraph 91), wherein a first core (1310) is coupled to a second core (1330; see Fig. 13) each of the cores may be the same or may be different (Paragraph 91), and the thicknesses can be the same or can vary (Paragraph 91), wherein the first core and the second core are melted in order to provide a single combined core (Paragraph 79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the technique of using second core having the same composition and wherein the thickness can be the same or can vary as in Yang to the known method of Wang ready for improvement in order to achieve the predictable result of melting the first core and the second core to provide a single combined core (Yang; Paragraph 79). 
Regarding claim 19, modified Wang does not explicitly teach that the second core has a different thickness of no more than 4 mm thick.
It would have been obvious to said skilled artisan to have formed second core layer to be no more than 4 mm thick because modified Wang suggests varying the thickness of the core layer to achieve a desired final property of the article (Paragraph 67). A change in size and shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04(IV)).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(2) Response to Argument
The Appellant disagrees that claims 1-7, 9, 11-13, 15, and 16 are obvious over Wang, Panse, and Gansen (App. Br. 10). 
The Appellant argues that Wang is directed to a thermoplastic article that includes a frim disposed on one surface of a core layer and therefore contemplates forming, e.g., molding or other post-production processing using the frim. The Appellant contrasts this with claims 1 and 11 which recite providing the thermoplastic composite article with certain sound absorption characteristics in a pre-lofted state (App. Br. 10-11).
The Appellant appears to be referring to the Wang’s disclosure (see e.g. paras. 4, 25; describing “during a forming operation, such as, for example, molding”) of using the core layer in further molding processes. The Examiner does not find Appellant’s arguments persuasive.
First, Wang discloses that the composite materials herein can be used to provide intermediate and final form articles (para. 70). While Appellant’s argument that the core layer requires further molding or other post-production processing applies to the intermediate form article, it does not apply to the final form article. Such a final form article would not require any further molding as required by claim 11. 
Second, the Examiner notes that claim 1 does not exclude any molding operation. Claim 1 merely requires “the thermoplastic composite article providing a sound absorption coefficient in a pre-lofted state…of at least 0.2 at 2400 Hz.” Therefore, Appellant’s argument does not apply to claim 1 and only applies to claim 11. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Third, the word “using” in claim 11 is broad. Specifically, claim 11 requires “using the provided thermoplastic composite article in a pre-lofted state without any molding or lofting of the thermoplastic composite article.” Wang discloses disposing a frim 410 on a core 420 (see para. 67; Fig. 4). The step of disposing a frim on the core would meet the limitation of “using the provided thermoplastic composite article in a pre-lofted state without any molding or lofting.” Therefore, Wang discloses “using” the porous core layer having a predetermine thickness by attaching other layers to it even if though Wang suggests that the composite (e.g. in Fig. 4) is used as an intermediate product. 
Lastly, Wang discloses that the molding operations are merely examples of how to use the composite (see para. 4 describing “for example, molding…”). There are other processes that could be used to form the final product such as thermoforming (see para. 69). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123(II).
The Appellant argues that Wang does not disclose or suggest the use of any expandable graphite materials that are present in open cell structures in a substantially uniform distribution from a first surface of the provided porous core layer to a second surface of the provided porous core layer. The Appellant notes that expandable graphite materials are not described at all in Wang. (App. Br. 11). 
The Examiner has noted the Appellant’s argument but does not find it persuasive. Panse and Gansen are used to teach the use of expandable graphite materials present in an open cell structure in a substantially uniform distribution. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, Wang suggests adding powders and particles to impart a desired mechanical property to the core material (para. 60). Adding expandable graphite, as suggested in Panse, would increase the physical property of flame resistance by reducing the afterflame (see Panse para. 4). 
The Appellant argues that Wang also does not suggest or mention the specific acoustic properties recite in independent claims 1 and 11. The Appellant argues that sound absorption is not an inherent property of materials, as arrangement and thickness of the composite articles do matter. The Appellant points to Examples 1-4 of the instant specification to show that sound absorption varies with thickness even where the composition is present (p. 11). 
The Examiner has noted the Appellant’s argument but does not find it persuasive. The Examiner’s finding of inherency was not based solely on the properties of materials, as argued by the Appellant. Rather, the combination of Wang and Panse uses a substantially identical process to the claimed invention and a substantially identical porous core layer structure to the claimed invention in addition to the substantially identical composition (see Final Rejection at p. 10).
Moreover, Gansen is alternatively used to teach adjusting a density of the core layer to achieve increased sound insulation properties (see para. 21). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Appellant argues that the addition of Panse and Gansen would not result in any combined art that is the same was what is specified in claim 1 or 11. The Appellant notes that Panse is directed to certain burn protective materials that are coated onto an inner surface of what is stated to be flammable, meltable textile material. The Appellant argues that this coating is critical to the burn protective materials to function as intended (citing paras, 4 and 15). The Appellant concludes that the same arrangement of burn protective materials in Panse must be preserved for the combined art…to function as intended (App. Br. 12-13).
The Examiner respectfully disagrees. Panse’s teaching of coating the expandable graphite and resin mixture onto the inner side of a textile is similar to Wang’s porous core 420 being attached on the inner side of the frim 410 (see Fig. 4; para. 67). 
Moreover, the Examiner contends that the use of expandable graphite is critical in providing burn protection rather than the arrangement of the burn protective materials as a coating on the inner surface of a textile material. The Examiner points out that the Appellant has failed to provide any objective evidence as to why the specific structure of coating onto an inner surface of a textile is critical. Panse teaches that expansion of the expandable graphite of at least 900 µm upon heating to 280 °C is used to reduce the afterflame of the flammable, meltable material (para. 4). Therefore, Panse suggests that the expansion of the expandable graphite when exposed to heat is critical for reducing the afterflame. Panse further teaches that the form of the resin-expandable graphite mixture is not important. Specifically, Panse teaches that the resin-expandable graphite may be applied as a continuous layer, or may be applies discontinuously (para. 26) and that the resin-expandable graphite mixture may be applied in other forms to achieve desired properties upon exposure to heat or flame (para. 28). 
The Appellant further argues that nowhere is described or taught in Panse or Wang that a burn protective material would be substantially uniformly distributed from a first surface to a second surface of the porous core layer. The Appellant argues that in contrast, the arrangement of materials in Panse would lead to a non-uniform distribution if Panse’s burn protective materials were added into Wang (p. 13). 
The Examiner respectfully disagrees as Panse describes that the expandable graphite is uniformly dispersed in the polymer (para. 62). Furthermore, the instant specification describes that “expandable graphite material dispersion can be substantially homogeneous or substantially uniform from a first surface to a second surface of the prepreg [by]…mixing…until the dispersion comprises substantially homogeneous or substantially uniform mixture of the expandable graphite materials, the thermoplastic materials, and the fibers in the dispersion (Paragraph 59). Since both Wang and Panse teach mixing the additives to ensure a uniform dispersion (Paragraph 60 and Paragraph 62 respectively), the additives (reinforcing fibers and expanded graphite) will be uniformly distributed in the thermoplastic resin having an open cell structure. Moreover, one of ordinary skill in the art would be motivated to uniformly distribute the expandable graphite in the polymer to achieve uniform flame-retardant properties.  
The Appellant argues that adding Gansen to Panse and Wang does not result in the same method specified in amended claim 1 or claim 11 (App. Br. 13). 
It is first noted that Gansen is alternatively used. The Examiner contends that the combination of Wang and Panse teach the same method, structure, and composition as claimed, the core will be expected to have the claimed sound absorption coefficient as claimed. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or produced by identically or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (see MPEP 2112.01(I)).
The Appellant argues that Gansen does not form webs formed from thermoplastic materials and reinforcing fibers that comprise open cell structures (App. Br. 13). 
 It appears that the Appellant is arguing that Gansen uses a thermosetting polymer (PU) is used instead of a thermoplastic polymer. The Examiner has noted the Appellant’s argument, but does not find it persuasive. Specifically, Gansen is merely used to show the principle that (1) expandable graphite increases sound absorption in open-cell foams (see Paragraph 10) and (2) density of the foam has a profound influence on sound insulation properties (see Paragraph 21). Regarding (1), the Examiner contends that the combination of Wang and Panse already contain an expandable graphite in an open cell structure. Therefore, Gansen merely shows that the combination of Wang and Panse has an improved sound absorption property. Regarding (2), the Examiner said it would be obvious to one of ordinary skill in the art to have modified the density of the foam because it is a result effective variable. 
The Appellant argues that the compositions are intended to be sprayed directly into molds as a liquid, and the end product is molded or lofted due to the temperature of the molds (App. Br. 13).
The Examiner respectfully disagrees. Gansen suggests that the expandable graphite has an initiation temperature of preferably more than 250 °C so that the foam must not expand either during production or in use (para. 17). 
The Appellant argues that spraying or introduction of PU liquid foams of Gansen into a mold will not result in a porous core layer that comprises a web formed from reinforcing fibers and a thermoplastic material as specified in the independent claims. The product that results from spraying the composition of Gansen would, at best, be a cross-linked PU foam with expandable graphite (App. Br. 14). 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described above, Gansen is used to show that expandable graphite increases sound absorption and that adjusting the density of the foam will change the sound absorption coefficient of the foam. Moreover, Gansen teaches that the flexible sound-absorbing foam can be embodied in a panel, or may have any desired three-dimensional shape (para. 23). In other words, Gansen suggests that the flexible sound-absorbing foam can be shaped like a web. 
Appellant argues that Gansen does not teach the expandable graphite is substantially uniform in the final foam of Gansen (App. Br. 14). 
The Examiner has noted the Appellant’s argument, but as stated above, the combination of Wang and Panse already teach the expandable graphite being substantially uniform in the foam. Gansen is merely used to teach modifying the density of the foam to achieve different sound absorption coefficients.
The Appellant disagrees that claims 8 and 14 are obvious over Wang in view of Panse and/or Gansen and further in view of Cao (App. Br. 15)
The Appellant argues that adding Cao to Wang, Panse, and Gansen does not result in the same materials, with the same arrangement as specified in claim 8 (App. Br. 15). 
The Examiner respectfully disagrees. As discussed above, Wang in combination with Panse and Gansen teach the porous core layer of claim 1. Regarding claims 7 and 8, Wang further discloses the porous core layer 420 having a frim 410 which may be a single scrim (para. 67) on the first surface (see Fig. 4) and an additional layer 430 which may be a scrim (para. 67) on the second surface (see Fig. 4). Cao is used to modified either frim 410 or additional layer 430 to be open-celled (para. 21; see also Appellant’s statements dated 12/17/2018 stating that US Pat No. 8,100,226, corresponding to Cao, includes scrims with open cell structure) in order to prevent substantial sag, improve humidity sag performance, and reduce loss in sound absorption due to adhesives (see para. 21). 

    PNG
    media_image2.png
    234
    468
    media_image2.png
    Greyscale

	The Appellant argues that the Office did not address the arrangement of EG materials in rejection claim 8 (App. Br. 17). 
	The Examiner respectfully disagrees. Gansen teaches that the expandable graphite has layers (para. 15; see Final Rejection para. 25). 
	The Appellant argues that even if Cao does describe an open cell scrim, adding this open cell scrim into Wang, Panse, and Gansen would result in a different composite article, since the teachings of Panse to arrange the burn protective materials on the inner surface differs from the arrangement of EG materials in claim 11 (App. Br. 17). 
	The Examiner respectfully disagrees. The porous core layer 420 in Wang would include the expandable graphite material (as modified by Panse and/or Gansen). Porous core layer 420 is arranged on the inner surface of the composite article (see Fig. 4 above) contrary to Appellant’s assertion. 
Appellant disagrees that claims 10 and 20 are obvious over Wang in view of Panse and/or Gansen in further view of Yao and Tamashausky (App. Br. 17).
The Appellant notes that combining five different citations in an attempt to render claims 10 and 20 obvious raises serious questions as to whether the skilled person would look to such a high number of different citations (App. Br. 18). 
In response to Appellant 's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
The Appellant argues that the foam layer of Yao is not the same as the porous core layer of the claims, and inserting the foam of Yao into Wang, Panse, and Gansen results in a different composite article than what is specified in claim 1 or 11 (App. Br. 18).
The Examiner has noted the Appellant’s argument but does not find it persuasive. The Examiner has not attempted to add the foam of Yao into Wang as asserted by the Appellant. Rather, the Examiner is modifying the composition of the expandable graphite already present in modified Wang (see Final Rejection para. 27; “it would have been obvious…to have used the expandable graphite with the claimed composition as in Yao or Tamashausky as the expandable graphite in modified Wang”). Such a modification would improve fire resistance (Tamashausky; Para. 10). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Appellant argues that even if Tamashausky’s EG flake has the same properties recited in claims 10 and 20, Tamashausky’s EG flake would be used according to Panse’s teachings ,and would be present in a non-uniform distribution (App. Br. 19).
The Examiner respectfully disagrees. As pointed out above, Panse teaches that the expandable graphite is uniformly dispersed in the polymer (para. 62).
The Appellant disagrees that claims 17-19 are obvious over Wang in view of Panse and/or Gansen and further in view of Yang (App. Br. 19).
The Appellant argues that the general teachings in Yang to couple a thermoplastic article to a second thermoplastic article does not provide proper guidance to couple two thermoplastic articles with specific materials and properties (App. Br. 19-20)
The Examiner has noted the Appellant’s argument but does not find it persuasive. Yang teaches that a first core 1310 and a second core 1330 (see Fig. 13) which may be the same or different (para. 91) and can have varying thicknesses (para. 91) are melted in order to provide a single combined core (para. 79). Yang is applicable to the claimed thermoplastic composite article including a plurality of reinforcing fibers, a thermoplastic material, and expandable graphite material because Yang’s porous layer comprises a thermoplastic material, reinforcing fibers, and a lofting agent, including an open cell structure trapping the lofting agent (see para. 9). Yang describes that lofting agents effectively increase a thickness of the core layer upon exposure to heat to provide a post lofted core layer (para. 5). Similarly, expandable graphite expands when exposed to a predetermined temperature (see e.g. Panse, para. 4). Therefore, Yang provides proper guidance for the claimed thermoplastic articles. 
The Appellant argues that the specific teaching in Panse, would not lead a skilled person to the same method recited in dependent claims 17-19, as the burn protective material would be added, e.g., printed as dots, or a separate inner layer as is taught consistently throughout Panse (App. Br. 20). 
The Examiner respectfully disagrees. As discussed above, the form of the resin-expandable graphite mixture is not important as the expanding capacity of the graphite.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.